DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.

Status of Claims
•    The following is an office action in response to the communication filed 06/28/2021.
•    Claims 1, 7-8, 12, 15-16, and 20 have been amended.
•    Claims 9, 11, 17, 19, and 21-22 have been canceled.
•    Claims 24-25 have been added.
•    Claims 1-8, 10, 12-16, 18, 20, and 23-25 are currently pending and have been examined.

Response to Amendment
In light of Applicant’s amendments, filed on 12/11/2020, the claim objection and the double patenting rejection have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10, 12-16, 18, 20, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-8, 10, and 23-25 are directed to a process, claims 12-16 and 18 are directed to a machine, and claim 20 is directed to a manufacture. Therefore, claims 1-8, 10, 12-16, 18, 20, and 23-25 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional 

Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
retrieving historic data of a plurality of  test users, a first set of music samples associated with music interests of each of the plurality of test users, and a first set of answers provided by each of the plurality of test users to a set of psychometric questions; 
parsing one or more specific keywords from the retrieved historic data of each of the plurality of test users to obtain filtered historic data, wherein the one or more specific keywords correspond to one or more activities and one or more named entities associated with the plurality of test users;
deriving one or more psychometric features of each of the plurality of test users based on the first set of answers provided by each of the plurality of test users; 
extracting from each music sample of the first set of music samples associated with each of the plurality of test users, a first set of feature values corresponding to a set of music features; 
generating one or more predictor models based on the filtered historic data of each of the plurality of test users, the first set of feature values extracted from each music sample of the first set of music samples associated with each of the plurality of test users, and the derived one or more psychometric features of each of the plurality of test users;
receiving a second set of music samples associated with music interests of a target user, wherein each music sample of the second set of music samples is associated with a corresponding date and time marker indicating when an interest was shown in the corresponding music sample by the target user; 
extracting from each music sample of the second set of music samples associated with the target user, a second set of feature values based on a chronological order associated with the second set of music samples, wherein the second set of feature values correspond to the set of music features, and wherein the chronological order associated with the second set of music samples is indicated by the date and time marker associated with each of the second set of music samples;
determining one or more behavioral changes exhibited by the target user over a past time period based on the chronological extraction from each music sample of the second set of music samples;
predicting one or more business outcomes for the target user based on the one or more predictor models, the extracted second set of feature values, and the determined one or more behavioral changes;
receiving a feedback from the target user device of the target user on a relevance of the one or more business outcomes; and
updating the one or more predictor models based on the feedback to increase a prediction accuracy of the one or more predictor models.


Under Prong Two of Step 2A of the Alice/Mayo test, claims 1, 12, and 20 recite additional elements, such as a server, a medium, and a computer. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 12, and 20 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 12, and 20 merely recite a commonplace business method (i.e., predicting a business outcome based on music and psychometric data) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 12, and 20 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer FairWarning v. Iatric Sys.).  Likewise, claims 1, 12, and 20 specifying that the abstract idea of predicting a business outcome based on music and psychometric data is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 12, and 20 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 12, and 20 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 12, and 20 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 12, and 20, these claims recite additional elements, such as a server, a medium, and a computer. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1, 12, and 20 are manual processes, e.g., Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 12, and 20 specifying that the abstract idea of predicting a business outcome based on music and psychometric data is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 12, and 20 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 12, and 20 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Alice/Mayo test, claims 1-8, 10, 12-16, 18, 20, and 23-25 are ineligible.

Allowable Subject Matter

Claims 1-8, 10, 12-16, 18, 20, and 23-25 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. 

The most relevant prior art made of record includes previously cited Cama et al. (US 20170124074 A1), hereinafter Cama, previously cited Stern et al. (US 20140082645 A1), hereinafter Stern, and newly cited Goldberg (US 20150342511 A1), hereinafter Goldberg. 

Although individually the references teach concepts such as predicting business outcomes based on user psychographics and music listening history, none of the references teach nor render obvious that prediction of business outcomes is based on the filtered information, as well as on behavior changes determined from chronological extraction of the music samples.

Cama teaches a method of music recommendation (Zhu: [0017-0019]). The method of Cama involves a music recommendation can save user preferences, tracking purchase history, and further refine recommendations as the user continues to provide data regarding their musical preferences to the music recommendation engine data source can be any source where data or metadata can be collected from, especially any data sources that provide historical data regarding the user's musical preferences, where data sources that may provide useful information into the musical preferences of the user of the music recommendation engine may include data relating to music purchases, streaming habits, downloading habits, viewing habits including searching 

Stern teaches a method of business outcome predictions (Stern: [abstract]). Stern further teaches estimating compatibility by taking into account user-entered information (such as answers to personality questions) (Stern: [0088]). Additionally, Stern teaches a user may be provided a list of recommended content at the indicated time periods. The user can then move the recommended content from one portion of the EPG or interface to another, so that it will be displayed, or recorded, where the display may occur on a calendar view associated with a date 

Goldberg teaches a method of changing behavior according to music (Goldberg: [0148]). Goldberg further teaches that context information obtained by applications may include information that the user is engaged in a particular type of activity, such as listening to music, where the application may associate health states with specific operations such that the application can determine that the user may enter the associated health state when those operations are invoked (Goldberg: [0030]). Goldberg additionally teaches a user may readily see how the state of their health correlates to specific events and/or activities, for example, the individual may observe that for particular songs their stress level is reduced. So, where an individual reaches a higher stress level on their morning commute, the individual may choose to listen to such songs that they have observed to lower their stress level during their commute in order to lower their stress level in what would be an otherwise stressful time (Goldberg: [0148]). Yet Goldberg does not teach the prediction of business outcomes based on psychographics or the prediction models.

	Newly cited NPL Reference U teaches a recommender system. Personality quizzes may be used to recommend products to a user. Specifically, music preferences may be inferred according to personalities. Yet U does not explicitly teach behavior changes detected from chronological extraction of music samples, or all of the limitations of the model.

In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1, 12, and 20, taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. Claims 2-8, 10, and 23-25 depend from claim 1, and claims 13-16 and 18 depend from claim 12, and therefore the dependent claims are also indicated as containing allowable subject matter. 

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.


Response to Arguments
Applicant’s arguments, filed 06/28/2021, have been fully considered.

35 U.S.C. § 101
Applicant argues the claims do not recite an abstract idea because the amended “steps are not directed to the abstract idea of organizing human activity” (Remarks page 15-17). The examiner disagrees. The 2019 PEG enumerates groupings of abstract ideas, thereby synthesizing the holdings of various court decisions to facilitate examination. Among the enumerated groupings is the Certain Methods of Organizing Human Activity grouping, which includes activity that falls within the enumerated sub-grouping of commercial or legal interactions, including subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. With respect to the claim amendments, these amendments recite parsing keywords from data, and determining behavioral changes based on chronological extraction of music samples for the purpose of predicting business outcomes. The amendments further recite receiving feedback to update the models in order to increase prediction accuracy. These amendments represent certain methods of organizing human activity. Paragraph [0060] of the specification illustrates that business outcomes include “job suggestions, purchase suggestions, targeted advertisements, music suggestions, or compatibility match.” Accordingly, the recited limitations claim collection and analysis of data for the purposes of prediction of business outcomes, such as those relating to product purchases and music, as well as to employment and compatibility. These limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions (including 
With respect to Applicant’s argument that the claims are “integrated into a practical implementation” because “the claimed subject matter provides an improved method for predicting business outcomes” (Remarks pages 17-20), the examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
While the examiner acknowledges that improvements to the functioning of a computer or to any other technology or technical field may constitute integration into a practical application (see MPEP 2106.05(a)), the instant claims do not provide a technical improvement. Rather, the claims provide an improvement to the abstract idea of predicting business outcomes. This is illustrated in specification paragraph [0022] which discusses that the predicted business outcomes might provide improvements to “marketing strategies” and “resource management.” With respect to Applicant’s citations to the Specification (Remarks pages 17-18), the examiner 
Although the claims include computer technology such as a server, a medium, and a computer, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of predicting business outcomes in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to technological improvements but are directed to improving the business method of predicting business outcomes. The claimed process, while arguably resulting in a more accurate process for predicting business outcomes, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the server and/or computer components that operate the system. Rather, the claimed process is utilizing data sets related to music and psychographics while still employing the same server and/or computer components used in conventional systems to improve prediction of business outcomes, e.g. a business 

Applicant argues the claims provide “an inventive step” because “features of claim 1 further involve active machine learning implementation in a way that improves the operation of the computer and improves the technical field of computer intelligence” (Remarks pages 20-21). The examiner disagrees. The 2019 PEG sets forth that if a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, Applicant's claims merely recite steps of a method with generic computer components being recited in a generic manner. While electronic devices such as a server, a medium, and a computer are included within the claims, they are claimed in a generic manner and merely perform generic functions. The additional elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of predicting business outcomes in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. Applicant’s disclosure does not articulate or suggest how these additional elements function, individually or in combination, in any manner other than using generic functionality nor does the disclosure articulate how the elements provide a technical improvement. Accordingly, the additional elements do not amount to significantly more because they merely amount to using a server, a medium, and a computer as a tool to perform the abstract idea. With respect to Applicant’s arguments that the claims could not be 

Applicant argues claims 2-8, 10, 12, 13-16, 18, and 23 are patent eligible for at least the same reasons as those discussed with respect to claims 1, 12, and 20 (Remarks page 21). The examiner disagrees. The 101 rejection is maintained for the reasons detailed above in the 101 rejection, as well as in the response to the remarks paragraphs above. Accordingly, the 101 rejections of claims 2-8, 10, 12, 13-16, 18 and 23 are maintained.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625